Citation Nr: 1147267	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  07-03 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an initial compensable evaluation for residuals of a left perforated tympanic membrane. 

2. Entitlement to service connection for bilateral hearing loss, as secondary to residuals of a left perforated tympanic membrane. 

3. Entitlement to service connection for tinnitus, as secondary to residuals of a left perforated tympanic membrane.

4. Entitlement to service connection for peripheral vestibular disorder (claimed as loss of balance and motion sickness), as secondary to residuals of a left perforated tympanic membrane.

5. Entitlement to service connection for ear infections, as secondary to residuals of a left perforated tympanic membrane.

6. Entitlement to service connection for a disability manifested by earaches, as secondary to residuals of a left perforated tympanic membrane.
ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from February 1959 to February 1963.         

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for perforation of the left tympanic membrane. The Veteran filed a timely appeal of the initial assigned noncompensable disability evaluation. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

In a November 2010 decision, the Board denied the Veteran's increased rating claim. Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In June 2011, the Court granted a Joint Motion for Remand (Joint Motion) filed by the Veteran's attorney and the Secretary of VA, vacating the Board's decision and then remanding the case to         the Board.

In November 2011, the Veteran provided to the Board additional evidence consisting of a statement from his spouse. Since this statement was given directly to the Board, and moreover pertains to competent lay evidence of symptomatology associated with claims that the Board will be remanding below, the Board will accept this evidence into the record without waiver of RO initial consideration of it. See 38 C.F.R. §§ 20.800, 20.1304(a) (2011).

Presently, in accordance with the terms of the Court's Joint Motion, the Board has determined that there are additional claims now on appeal before it, those new claims referenced above on the title page. 

On this subject, by way of relevant case background, in the Veteran's September 2006 Notice of Disagreement (NOD) with the initial evaluation for perforation of left tympanic membrane he raised new issues of entitlement to disability compensation for various residual manifestations of the perforated tympanic membrane -- hearing loss, tinnitus, ear infections, loss of balance with motion sickness, and ear aches. Thereafter, in a January 2007 RO rating decision the RO adjudicated and denied service connection for hearing loss, tinnitus, and loss of balance with motion sickness. The Veteran never formally appealed to the Board therefrom. The Board's November 2010 decision thus considered the only valid, timely appealed issue before it to be the initial evaluation for perforation of left tympanic membrane, and ultimately denied the claim.

The Court's Joint Motion however takes a more encompassing view of the scope of the issues presented on appeal, namely in finding that the Veteran's claim for increase for a perforated left tympanic membrane specifically included consideration of the other claimed residual conditions as well, those of hearing loss, tinnitus, etc. The Joint Motion cites in this regard the legal duty under applicable case law to provide for an expansive construction and interpretation of claims reasonably raised by the applicant. Also noted in this regard is that following the Veteran's September 2006 NOD in which he asserted several residual symptoms of tympanic left perforated membrane, the RO sent the Veteran a notice letter acknowledging the NOD and that the claimed additional symptoms were "intertwined" with the evaluation for the perforated tympanic membrane.               The Joint Motion thus requested that the Board comprehensively adjudicate the Veteran's claim for increased rating for left perforated tympanic membrane with consideration of the full range of asserted residual symptoms identified. 

Reviewing this case in view of the Joint Motion, the Board will hold in appellate status new claims for the several residuals of the left tympanic membrane perforation, characterized as distinct claims for service connection for secondary manifestation of the underlying perforated tympanic membrane. This approach best recognizes the complexity of the issues before the Board, inasmuch as the claimed residuals of perforated tympanic membrane genuinely are claims for service connection on a secondary basis. See 38 C.F.R. § 3.310(a) (providing that service connection is available for a disability which is proximately due to or the result of a service-connected disease or injury). The Board will adjudicate these newly raised claims where possible, and otherwise return the remaining matters for further evidentiary development.          

The Board will grant service connection for left ear hearing loss and tinnitus,          and deny a compensable evaluation for left tympanic membrane perforation.          The remaining claims, including service connection for right ear hearing loss,         are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.           VA will notify the Veteran if further action on his part is required. 


FINDINGS OF FACT

1. Since the February 2, 2006 effective date of service connection, the Veteran's left perforated tympanic membrane has been assigned the highest available evaluation under the VA rating schedule of being noncompensable. The condition (apart from any distinct residuals) has resulted neither in frequent periods of hospitalization nor marked interference with employment. 

2. The Veteran's left ear hearing loss is proximately due to or the result of his service-connected left perforated tympanic membrane. 

3. The Veteran's tinnitus is proximately due to or the result of his service-connected left perforated tympanic membrane. 


CONCLUSIONS OF LAW

1. The criteria are not met for an initial compensable evaluation for a left perforated tympanic membrane. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.87, Diagnostic Code 6211 (2011).
2. The criteria are met to establish service connection for left ear hearing loss, as secondary to residuals of a left perforated tympanic membrane. 38 U.S.C.A.             §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R.            §§ 3.102, 3.159, 3.303, 3.385 (2011).

3. The criteria are met to establish service connection for tinnitus, as secondary to residuals of a left perforated tympanic membrane. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

With regard to the claims for service connection for left ear hearing loss and tinnitus, as indicated below, the Board is granting the benefits sought on appeal. Hence, even assuming, without deciding, that any error was committed as to implementation of the VCAA's duty to notify and assist provisions, such error was harmless in its application to adjudication of this matter, and need not be further discussed. See Bernard v. Brown, 4 Vet. App. 384 (1993). See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 
Meanwhile, as to the appeal involving a higher initial evaluation sought for service-connected left perforated tympanic membrane, the requirement of VCAA notice does not apply. Where a claim for service connection has been substantiated and   an initial rating and effective date assigned, the filing of a Notice of Disagreement (NOD) with the RO's decision as to the assigned disability rating does not trigger additional 38 U.S.C.A. § 5103(a) notice. The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements." See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). This is the case here, in that the claim for service connection for left perforated tympanic membrane has been substantiated, and no further notice addressing the downstream disability rating requirement is necessary. 

The RO has also taken appropriate action to comply with the duty to assist                  the Veteran in this case, obtaining private outpatient treatment records from various sources. The Board recognizes that in September 2006 the Veteran also notified the RO that he received treatment from at least three other private physicians, the corresponding records of which are not found in the claims file. Nonetheless,           the Board finds that a remand is not required to request these records because in October 2006 the RO requested the Veteran properly complete medical authorizations to obtain his private treatment records, and the Veteran the following month responded that he would not provide the requested authorizations. See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991). See also Olson v. Principi, 3 Vet. App. 480, 483 (1992) (holding that "the duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."). The RO has also arranged for the Veteran to undergo VA Compensation and Pension examination. See 38 C.F.R. §4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition). In support of his claim, the Veteran provided several personal statements. He declined the opportunity to testify during a hearing. There is no indication of any additional relevant evidence or information that has not already been obtained. The record as it stands includes sufficient competent evidence to decide the claim. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. 

Background and Analysis

Increased Evaluation for Left Perforated Tympanic Membrane

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R.             § 4.1 (2011). Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

Where the veteran appeals the rating initially assigned for the disability, after already having established service connection for it, VA must consider the propriety of a staged rating that is indicative of changes in the severity of the course of his disability over time. In Fenderson v. West, 12 Vet. App. 119 (1999), the Court recognized a distinction between a veteran's dissatisfaction with an initial rating assigned following a grant of service connection and a claim for an increased rating of a service-connected disorder. In the case of the assignment of an initial rating for a disability following an initial award of service connection for that disability (the circumstances of the present appeal), separate ratings can be assigned for separate periods of time based on the facts found - "staged" ratings. See Fenderson, supra, at 125-26.

The June 2006 RO rating decision on appeal evaluated the Veteran's residuals of a left perforated tympanic membrane as noncompensable under 38 C.F.R. § 4.87, Diagnostic Code 6211. Diagnostic Code 6211 squarely addresses the Veteran's service-connected condition and only provides for a non compensable rating for perforated tympanic membranes. Therefore, a higher rating is unavailable, and          the Board must deny his claim for a compensable evaluation under Diagnostic Code 6211. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit). As regarding the several other identified residuals of a perforated tympanic membrane for which service connection is claimed, the Board points out that these are each the subject of other distinct claims on appeal. With reference only to the issue of the propriety of the noncompensable evaluation for left perforated tympanic membrane, however, the VA rating schedule is dispositive in providing for no disability compensation for that underlying condition. 

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, there initially is no basis to find that the Veteran's left perforated tympanic membrane presents such an exceptional disability picture that the applicable schedular criteria are inadequate, particularly as he does not manifest or describe symptomatology outside of the applicable rating criteria. To this effect,  the Veteran's mention of hearing loss, tinnitus, and other symptoms notwithstanding, these are all components of separate claims for service-connected disability, and do not relate to the impairment, if any, occasioned by the underlying tympanic membrane perforation. Thus, the Board cannot conclude that the Veteran's condition is consistent with an exceptional disability picture as to render the schedular rating criteria inadequate. 

The first stage of the standard for determining availability of an extraschedular rating not having been met, the potential application of the next two steps becomes a moot issue. Regardless, the Board will give these stages due consideration. However, the Veteran has not shown that his service-connected disability under evaluation has caused him marked interference with employment, meaning above and beyond that contemplated by his current schedular rating. Essentially, the condition of tympanic membrane perforation alone could not reasonably be considered to markedly impact employment capacity. Moreover, the Veteran's service-connected disorder also has not necessitated frequent periods of hospitalization, or otherwise rendered impracticable the application of the regular schedular standards. In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in               38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claim for increased initial evaluation for left perforated tympanic membrane. This determination takes into full account the potential availability of any "staged ratings" based upon incremental increases in severity of service-connected disability during the pendency of the claim under review. The preponderance of the evidence is against this claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     

Service Connection for Left Ear Hearing Loss

Service connection may be granted for any current disability that is the result of      a disease contracted or an injury sustained while on active duty service.                         38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011). 

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).                  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability. Allen v. Brown, 7 Vet. App. 439 (1995). Under the current version of 38 C.F.R. § 3.310(b), the regulation provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected. In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected condition), in comparison to the current level of severity of the nonservice-connected disease or injury. These evaluations of baseline and current levels of severity are to be based upon application of the corresponding criteria under the VA rating schedule for evaluating that particular nonservice-connected disorder. See Notice, 71 Fed. Reg. 52,744-47 (Sept. 7, 2006), later codified at 38 C.F.R. § 3.310(b).

The record reflects that the Veteran underwent a June 2007 VA Compensation and Pension examination by an audiologist. During the course of that examination, on audiometric testing the Veteran demonstrated left ear hearing loss consistent with the objective requirements of 38 C.F.R. § 3.385 for hearing loss for VA disability purposes. Moreover, the VA examiner expressed the opinion that the Veteran manifested conductive hearing loss in the left ear consistent with his service-connected left tympanic membrane perforation. (The examiner did not provide a similarly favorable finding as to the etiology of the Veteran's hearing loss affecting the right ear.)

Based on the foregoing, there is clearly competent and probative medical evidence etiologically linking the Veteran's diagnosed left ear hearing loss with his service-connected left tympanic membrane perforation. Consequently, a grant of service connection for left ear hearing loss on a secondary basis is in order.

Service Connection for Tinnitus

Through the aforementioned June 2007 VA Compensation and Pension audiological examination, the VA examiner further stated as follows:

	Although [service treatment records] do not provide documentation of 	tinnitus while in the service, the Veteran's report of unilateral tinnitus in
	the left ear may be considered to be consistent with the middle ear pathology
	which is also present in the left ear. The examiner concludes that the 	Veteran's tinnitus is, most likely, the result of his left tympanic membrane 	perforation.

In view of this proffered medical opinion, there is a strong evidentiary foundation associating the Veteran's claimed tinnitus with his already service-connected left tympanic membrane perforation. Therefore, service connection for tinnitus will be granted. 
ORDER

An initial compensable evaluation for residuals of a left perforated tympanic membrane is denied. 

Service connection for left ear hearing loss, as secondary to residuals of a left perforated tympanic membrane, is granted.

Service connection for tinnitus, as secondary to residuals of a left perforated tympanic membrane, is granted.
























REMAND

On the remaining matters of service connection for a peripheral vestibular disorder, ear infections, and a disability manifested by earaches, the Board finds that further development is warranted to consist of a new VA Compensation and Pension examination. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R.    § 3.159(c)(4) (2011) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim). The Veteran should undergo such examination to determine the current diagnosis of the disabilities claimed, and whether any such condition is secondarily related to the service-connected left tympanic membrane perforation. Moreover, pertinent to the additional issue of service connection for right ear hearing loss, the VA exam will also provide the opportunity to reevaluate whether this specific disorder is part of the constellation of symptomatology affecting the Veteran due to service-connected disability.   

Accordingly, these claims are REMANDED for the following action:

1. The RO/AMC should schedule the Veteran for a      VA examination with an otolaryngologist (ear, nose and throat specialist). The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail.  It is requested that the VA examiner indicate all present medical conditions affecting the inner, middle and external ear regions -- to include determining whether the Veteran currently has recurrent ear infections, peripheral vestibular disorder, or any other condition manifested by earaches. The VA examiner should then indicate whether each of the diagnosed condition(s) is/are at least as likely as not (50 percent or greater probability) secondarily related to service-connected left perforated tympanic membrane. The examiner should consider whether left perforated tympanic membrane was the initial cause of the diagnosed condition(s), as well as whether the left perforated tympanic membrane has chronically aggravated the diagnosed condition(s). (Chronic aggravation for this purpose is defined as a permanent worsening of the nonservice-connected disability not otherwise attributable to the natural disease process). 

The VA examiner is further requested to comment upon whether the Veteran's diagnosed right ear hearing loss has any objective relationship to the service-connected left ear perforated tympanic membrane, including as a result of chronic ear infections, taking into consideration also the examiner's review of the prior June 2007 VA examiner's conclusion on this subject.

2. The RO/AMC should then review the claims file.             If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,           11 Vet. App. 268 (1998).

3. Thereafter, the RO/AMC should readjudicate the claims for service connection for right ear hearing loss, peripheral vestibular disorder, ear infections, and a disability manifested by earaches in light of all additional evidence received. If the benefits sought on appeal are not granted, the Veteran should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.        §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


